Citation Nr: 1627332	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for calluses on the feet.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to August 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, he testified at hearings at the RO-initially in January 2012 before a local Decision Review Officer (DRO) and more recently in April 2014 before the undersigned Veterans Law Judge (VU) of the Board, i.e., a Travel Board hearing.  Transcripts of both hearings have been associated with the claims file, so are of record.

The Board subsequently, in September 2014, issued a decision reopening the previously denied claims of service connection for depression, subdural hematoma with headaches and dizziness, and calluses on the feet and remanded those claims as well as service connection for a lumbar spine disorder and other claims for further development and consideration- including especially to obtain additional treatment records, Social Security Administration (SSA) records, and afford the Veteran a VA compensation examination for necessary medical opinions, and to then readjudicate his claims.  

During the processing of the remand, the Veteran withdrew his appeal of the claims of entitlement to service connection for a prostate condition and neuropathy of the upper and lower extremities.  At the time of the Board's remand, the appeal also included a claim of entitlement to service connection for seizures.  But in a rating decision since issued in July 2015, the Appeals Management Center (AMC) granted service connection for depression and headaches from hematoma with seizures in remission, so they are no longer at issue since the Veteran did not, in response, separately appeal either the disability ratings or effective date assigned for them.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues). 

Following the Board's requested development, the case was returned to the Board.  The Board subsequently, in August 2015, issued a decision that dismissed the Veteran's withdrawn claims of service connection for a prostate condition and neuropathy of the upper and lower extremities.  The Board also again remanded the issues of service connection for calluses on the feet and a lumbar spine disorder for further development and consideration- including especially to obtain additional treatment records and an addendum medical opinion, and to then readjudicate his claims.  As regarding the Veteran's calluses, the AMC was specifically directed to readjudicate such claim on a de novo basis.  

With regards to the remand actions, there was compliance, certainly the acceptable substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Note also, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Currently diagnosed calluses on the feet did not develop as a result or consequence of any incident during the Veteran's service.
2.  A currently diagnosed lumbar spine disorder was not present during the Veteran's service, was not manifest to a compensable degree within one year of his discharge from service, and his currently diagnosed lumbar spine disorder did not develop as a result or consequence of any incident during his service.


CONCLUSIONS OF LAW

1.  Calluses on the feet were not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in April 2011 regarding the type of evidence necessary to establish these claims.  He was instructed how to establish his entitlement to service connection.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letter also notified him of the criteria for assigning a disability rating and an effective date once entitlement to service connection is established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (specifying VCAA notice in the service-connection context should address all elements of the claim, including these "downstream" elements).

As for VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), post-service medical records, SSA records as well as had him undergo medical examinations in furtherance of his claims for necessary opinions.  38 U.S.C.A. § 5103A(d).  Pertinent VA examinations and/or opinions were obtained in February 2012 and May 2015 with a November 2015 addendum opinion.  38 C.F.R. § 3.159(c)(4).  These VA examinations and/or opinions are sufficient to decide these claims, as the examiners performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered well-supported opinions based on consideration of the full history of the disorders being evaluated.  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Regarding his April 2014 hearing before the Board, it was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases (so, again, arthritis included) also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  This presumption is rebuttable by affirmative evidence to the contrary.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

1.  Calluses on the Feet

The Veteran's STRs include his October 1972 enlistment examination that revealed clinically normal feet.  In his enlistment report of medical history, the Veteran did not answer whether he ever had foot trouble.  The Veteran was treated for calluses on his feet in July 1977.  A periodic examination in May 1979 as well as the separation examination in July 1979 both continued to reveal clinically normal feet.  The May 1979 periodic examination report of medical history shows that the Veteran answered yes to foot trouble; the specific trouble was not identified.  He continued to report having foot trouble in his July 1979 separation report of medical history; operations on foot were reported.  

Post-service medical records have reflected calluses.  See, e.g., June 2011 treatment record.  Treatment records dated in the 1980s do not show any calluses.  None of the Veteran's records showing calluses contain any opinion relating them to his military service, to include the calluses treated in 1977.  They also do not show that the Veteran reported having ongoing calluses dating back to his military service.

The Veteran was afforded a VA examination in February 2012.  He was diagnosed with calluses with date of diagnosis of 1973.  The Veteran reported being treated in service on four occasions for calluses.  The examiner noted that the Veteran currently had calluses on bilateral feet which he was claiming were related to the calluses he was treated for in service.  The examiner noted that the Veteran was treated for calluses on several occasions while in service and that that was quite common for service personnel due to their duties and required footwear.  The examiner noted that STRs did not document any callus problems on separation examination and a VA examination after separation was negative for calluses.  The examiner observed that there was no other documentation of a recurrent/continuing callus condition noted in the Veteran's medical records.  The examiner reported that the Veteran wore bracing on both lower legs, used two canes, and had a very antalgic gait secondary to his history of strokes.  The examiner opined that, given the lack of any documented callus condition on separation or documentation of a continuing callus condition since separation, it was less likely as not that the Veteran's current calluses were related to his treatment received while in service.  The examiner concluded that the Veteran's current calluses were at least as likely as not a result of his altered gait secondary to his strokes.

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Although the Veteran had treatment for calluses during service and has a current diagnosis of calluses on the feet, the evidence does not support a finding of a nexus.  

The evidence does not show that his currently diagnosed calluses on the feet began in service or are related to the in-service calluses.   The Veteran's July 1979 separation examination showed normal feet.  Although his report of medical history (which he completed, himself) showed that he reported having foot trouble, he identified surgery and did not report having calluses.  Treatment records during the 1980s fail to show any indication of calluses.  As such, the evidence does not support a finding that the onset of the Veteran's current calluses was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, no clinician has provided any opinion indicating the Veteran's current calluses had their onset in service or are related to the calluses treated in service.  The evidence of record does not support a finding that the Veteran's current calluses are related to his military service.  The Board's finding is supported by the opinion of the February 2012 VA examiner refuting any such notion.  

The February 2012 VA examiner's opinion concludes the Veteran's calluses are unrelated to his military service.  Rather, the examiner opined that such were due to his antalgic gait secondary to his strokes.  In support of this opinion, the examiner discussed the Veteran's relevant STRs and post-service treatment records failing to show any documented callus condition on separation or documentation of a continuing callus condition since separation.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is also uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current calluses on the feet are related to his military service.  Consequently, the Board concludes that service connection for calluses on the feet when considering the overall evidence of record, is not warranted.  

The overall evidence of record as discussed above weighs against a finding of calluses on the feet being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between calluses on the feet and his active duty, service connection for calluses on the feet is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of the current calluses falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions as etiology have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for calluses on the feet.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.

2.  Lumbar Spine Disorder

The Veteran's STRs include his October 1972 enlistment examination that revealed a clinically normal spine.  In his enlistment report of medical history, the Veteran denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.  The Veteran complained of back pain in the thoracic region in September 1974; the diagnosis was muscular strain.  X-rays of the thoracic and lumber spine were reported to be negative.  He reported having low back pain in December 1976 and was diagnosed with a cold.  The Veteran had pain in the lumbar sacral region in March 1979 after playing football.  He was diagnosed with a sprain.  A periodic examination in May 1979 as well as the separation examination in July 1979 both continued to reveal a clinically normal spine.  The Veteran denied symptoms of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain in his May 1979 periodic examination report of medical history.  The July 1979 separation examination report of medical history shows that the Veteran answered yes to swollen or painful joints, but denied the remaining symptoms.   

Post-service treatment records show that the earliest documented lumbar spine complaints was in March 1995. One of those records shows that the Veteran had lumbar pain following a spinal tap, while another reveals that physical examination showed marked incongruity from history.  X-rays in March 1995 revealed a normal appearing lumbar spine.  X-rays in June 1997 were read to be unremarkable.  The Veteran reportedly had surgery in 1997.  See August 2007 treatment record.  The first indication of degenerative changes in the lumbar spine are January and February 2002 X-rays showing degenerative disease and degenerative changes, respectively.  An August 2011 record shows that an MRI revealed minor degenerative changes appropriate for the Veteran's age and history of L4-5 decompression.  None of the Veteran's treatment records contain any opinion relating a lumbar spine disorder to his military service.  They also do not show that the Veteran reported having ongoing symptoms dating back to his military service.
The Veteran was provided a VA examination in February 2012.  He was diagnosed with degenerative disc disease.  He reported having a lumbar strain in 1979.  The Veteran reported that he did not remember the reason for surgery in 1997.  He reported working in construction then and that he had a history of working construction from 1979 to 1997.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had one episode of back pain in March 1979 and was diagnosed with a non-injury strain.  The examiner noted that the Veteran worked construction from 1979 until 1997 when he had a back injury and surgery.  The examiner opined that since he worked construction from 1979 to 1997 and most likely had a work related back injury, his back was not caused by the military service.  

He was afforded another VA examination in May 2015.  The diagnosis was degenerative arthritis of the spine.  He reported having lumbar surgery in 1997 and again reported working in construction.  He reported having a work related lumbar spine problem.  The examiner opined that the Veteran's lumbar spine disability was less likely as not related to any diagnosed lumbar spine disability initially manifested during his active military service from October 1972 to August 1979.  The examiner reported that the Veteran had lumbar strain which was most likely resolved due to no evidence of any residuals at time of separation or following discharge.  The examiner observed that there was no evidence back pain was chronic in service and the nature of the strain was not significant and it was most likely resolved without any sequelae.

An addendum opinion from the May examiner was provided in November 2015.  The examiner again opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported that after reviewing the claims file, including all treatment records in the claims file that addressed the Veteran's lumbar spine disability, they concluded the Veteran's lumbar degenerative disc disease etiology was less likely as not related to his active military service.  The examiner noted that the Veteran had no evidence of any chronic low back condition during military service.  The examiner noted that no history of any back injury was documented.  The examiner reported that review of the records showed that he was hospitalized due to his cerebrovascular accident in mid-1980's and depression.  The examiner noted that the Veteran was reevaluated for compensation and pension in the early-1980's and there was no documentation of any lumbar disability.  The examiner noted that the Veteran had evidence of dorsal degenerative joint disease on chest X-rays taken in 1989.  The examiner opined that due to the chronological order of events, they would consider it was less likely as not the Veteran's lumbar condition was related to active military service, even if no complaint or diagnosis or treatment was done during his service.

The examiner reported that the most common cause or etiology for spine degenerative joint disease or degenerative disc disease was aging and it was related to genetic predisposition as per medical literature.  The examiner reported that osteoarthritis (OA) was subdivided by etiology into either idiopathic or secondary forms.  They reported that idiopathic OA could be localized or generalized and that localized OA most commonly affected the hands, feet, knee, hip, or spine, while generalized OA involved three or more joint sites.  The examiner reported that secondary OA was present when specific conditions, such as trauma, congenital disorders, crystal disease, and other disorder affecting bone and joints might cause or enhance the risk of OA.  The examiner cited to medical literature in support of their opinion and rationale.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Although the Veteran had a strain during service and has a current diagnosis of a lumbar spine disorder, the evidence does not support a finding of a nexus.  

The evidence does not show that any currently diagnosed lumbar spine began in service or is related to his military service, to include the in-service strain.  The Veteran's July 1979 separation examination showed a normal spine.  His report of medical history (which he completed, himself) showed that he specifically denied having recurrent back pain.  Treatment records during the 1980s fail to show any indication of any lumbar spine complaints.  As noted above, the first documented lumbar spine complaints were in 1995.  As such, the evidence does not support a finding that the onset of any current lumbar spine disorder was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  See also Mense, 1 Vet. App. 354. Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach, 223 F.3d at1380-81.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan, 17 Vet. App. 261.

Equally, no clinician has provided any opinion indicating the Veteran's current lumbar spine disorder had its onset in service or is related to his service, to include the strain treated in service.  The evidence of record does not support a finding that any current lumbar spine disorder is related to his military service.  The Board's finding is supported by the opinions of the 2015 VA examiner refuting any such notion.  

The VA examiner's opinions conclude the Veteran's lumbar spine disorder is unrelated to his military service.  In support of these opinions, the May 2015 examiner discussed the Veteran's relevant STRs and post-service treatment records failing to show any documented lumbar spine disorder on separation, as well as cited to medical literature in support of their opinions.  As these negative nexus opinions were formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and are supported by well-reasoned rationales, the Board accords the examiner's collective opinions a lot of probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  The examiner's opinions are also uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current lumbar spine disorder is related to his military service.  Consequently, the Board concludes that service connection for a lumbar spine disorder when considering the overall evidence of record, is not warranted.  

Furthermore, as the evidence fails to show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, X-rays of the lumbar spine in 1995 and 1997 did not show arthritis.   

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309(a).  As discussed above, the Veteran denied recurrent back pain at time of discharge from service and examination of his spine was normal at that time.  Furthermore, notwithstanding his contentions, the 2015 VA examiner still provided negative nexus opinions.  In this case, considering the denial of recurrent back pain at discharge from service, the absence of arthritis on X-rays in 1995 and 1997, as well as the negative nexus opinions, the Board concludes that the evidence does not support a finding of a continuity of symptomatology since service.  Moreover, this notion of continuity of symptomatology since service only applies to situations where the condition now being claimed was first "noted" in service.  And, to reiterate, the Veteran denied having any recurrent back pain when separating from service (when recounting his medical history on the questionnaire).

The overall evidence of record as discussed above weighs against a finding of a lumbar spine disorder being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between a lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's assertions as etiology have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for calluses on the feet is denied.

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


